[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 07-15824                ELEVENTH CIRCUIT
                                                               APRIL 24, 2008
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                    D. C. Docket No. 07-02138-CV-RWS-1

ALHAJI SILLAH,

                                                       Plaintiff-Appellant,
                                     versus

RODOLFO LARA,
Acting Atlanta District Director,
United States Citizenship and Immigration Services,

                                                       Defendant-Appellee.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                               (April 24, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Alhaji Sillah, a native and citizen of Liberia, appeals the district court’s order

dismissing his “Emergency Motion for Adjudication of Complaint” (“Motion”) for

lack of subject matter jurisdiction. In the Motion, Sillah sought mandamus relief

relating to the denial of his application for adjustment of status by the U.S.

Citizenship and Immigration Services (“CIS”). More specifically, Sillah asked the

district court to enter an order mandating that the CIS consider his Temporary

Protected Status (“TPS”) prior to adjudicating his adjustment-of-status application.

The district court determined that Sillah’s claim represented a legal challenge to the

discretionary denial of relief, over which the district court lacked jurisdiction

pursuant to § 242(a)(2)(B)(ii) of the Immigration and Nationality Act (“INA”).

      Our review of subject matter jurisdiction is de novo. See Dale v. Moore, 121

F.3d 624, 626 (11th Cir. 1997). After careful review we affirm the district court’s

dismissal for lack of subject matter jurisdiction.

      The relevant facts are straightforward. Sillah entered the United States illegally

in August 1994 and remained here unlawfully until 1996 when he was granted TPS

under § 244 of the INA based on “‘extraordinary and temporary conditions’ caused

by the past armed conflict” in Liberia. On September 20, 2006, the CIS issued a

notice indicating that it would be terminating TPS for Liberian TPS beneficiaries,

based on changed circumstances in Liberia. The notice provided that the Attorney

                                           2
General had determined that “the extraordinary and temporary conditions that formed

the basis of the [TPS] have improved such that they no longer prevent Liberians . .

. from returning to their home country in safety.”

          On July 24, 2006, Sillah filed an application for adjustment of status, seeking

lawful permanent residency in the United States based on his marriage to a United

States citizen three months earlier. On June 20, 2007, the CIS denied Sillah’s

application, stating that the denial was based on Sillah’s illegal entry into the United

States and his concomitant statutory ineligibility for adjustment of status under §

245(i) of the INA. In response to Sillah’s request for reconsideration based on his

TPS, the CIS cited § 245(c) of the INA, which provides that TPS accords an alien

lawful status “only during the TPS period and does not relieve a bar to adjustment

incurred before the grant of TPS.” INA § 245(c), 8 U.S.C. § 1255(c). Sillah then

filed this action in the district court, seeking mandamus relief.

          The district court held that it lacked jurisdiction to review the CIS’s denial of

Sillah’s application for adjustment of status, because the denial was a non-

discretionary legal decision based on Sillah’s statutory ineligibility for adjustment of

status. The district court concluded that pursuant to the provisions of the REAL ID

Act, only this Court has jurisdiction to review the CIS’s denial of adjustment of

status.

                                              3
       In 2005, Congress passed the REAL ID Act, which states explicitly that the

jurisdiction-stripping provisions of § 1252(a)(2)(B) (aliens convicted of aggravated

felonies) and (C) (denials of discretionary relief) do not preclude review by the courts

of appeal of “constitutional claims or questions of law.” See Pub. L. No. 109-13, §

106(a), 119 Stat. 231, 310, codified at 8 U.S.C. § 1252(a)(2)(D); Chacon-Botero v.

U.S. Att’y Gen., 427 F.3d 954, 957 (11th Cir. 2005). Thus, only the courts of appeal

retain jurisdiction to consider constitutional and legal challenges to decisions

pertaining to the denial of discretionary relief, such as the one presented in the instant

mandamus petition. Accordingly, the district court did not err by dismissing Sillah’s

Motion in which he sought mandamus relief relating to the CIS’s denial of his

application for adjustment of status.1

       AFFIRMED.




       1
         Because the CIS has already rendered a decision on Sillah’s application, and it is not pending
before the agency, his arguments based on unreasonable delay in an administrative decision, under
the Administrative Procedure Act, are misplaced.

                                                  4